 



Exhibit 10.41
 
 
PRIVATE & PERSONAL
July 12, 2007
Mr. Ben Wells
Burger King Corporation
Dear Ben:
This letter is to inform you of the details of your base salary increase. All
capitalized terms shall have the meanings ascribed to them in that certain
Employment Agreement between Burger King Corporation (“BKC”) and you, dated as
of April 7, 2006 (the “Employment Agreement”), unless otherwise defined herein.
You will receive a Base Salary increase effective July 1, 2007. Your new Base
Salary, effective as of
July 1, 2007, will be at an annualized rate of $480,300, payable in installments
on the BKC’s regular payroll dates.
Except as expressly modified in this letter, all of the provisions of the
Employment, as amended by this letter, are hereby ratified and confirmed and
shall remain in full force and effect.
If you are in agreement with the terms of this confirmation letter, please sign
below and return one original of this letter to me as soon as possible.
Should you have any questions on the above, please do not hesitate to contact
me.



          Sincerely,


BURGER KING CORPORATION
    /s/ Peter C. Smith     Peter C. Smith    Executive Vice President,
Chief Human Resources Officer     

 

          Agreed to and accepted by:
    /s/ Ben Wells     Ben Wells         

July 18, 2007
Date


 

